The court is of opinion that this case falls within the principle laid down by this court in Eagan v. Maguire,21 R.I. 189; Baldwin v. Barney, 12 R.I. 392; and Blair v.Granger, 24 R.I. 17.
This is not a case to enforce an illegal contract, as wasBirkett v. Chatterton, 13 R.I. 299, but an action to recover for the defendant's negligence, which is a question independent of the violation of the statute.
It would be a startling doctrine to say that a defendant could set up his own violation of a statute, intended to protect children of tender years, as a defence to his own negligence in the service rendered by them.
The demurrer is overruled.